Case 5:15-cv-04890-KHV Document 758-3 Filed 01/22/20 Page 1 of 4




         EXHIBIT 590
        Case 5:15-cv-04890-KHV Document 758-3 Filed 01/22/20 Page 2 of 4




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC.,                          )
BACKWOOD ENTERPRISES, LLC,                           )
OK PRODUCTIONS, INC., and                            )
BRETT MOSIMAN,                                       )
                                                     )       Case No. 5:15-cv-04890-KHV-KGS
               Plaintiffs,                           )
                                                     )
v.                                                   )
                                                     )
THE MADISON COMPANIES, LLC, and                      )
HORSEPOWER ENTERTAINMENT, LLC,                       )
                                                     )
               Defendants.                           )

                 PLAINTIFFS’ DISCLOSURE OF EXPERT WITNESSES

       Plaintiffs hereby disclose the following persons that they may use to present evidence at

trial under Federal Rules of Evidence 702, 703 and/or 705. These disclosures are made pursuant

to Rule 26(a)(2) of the Federal Rules of Civil Procedure and the Court’s Scheduling Order and

amendments in this case.

                              NAMES OF EXPERT WITNESSES

       1.      Steven York will provide expert testimony in this matter with respect to valuation

of Plaintiffs’ music festival business and the substantial losses they suffered. His written report,

which conforms to all the requirements of Rule 26(a)(2)(B), is attached as Exhibit 1.

       2.      AJ Wasson will provide expert testimony in this matter with respect to the live

music industry, the effect of the cancellation of the Thunder on the Mountain music festival

(“Thunder”) on Plaintiffs’ music festival business, and valuation of Thunder. His written report,

which conforms to all the requirements of Rule 26(a)(2)(B), is attached as Exhibit 2.




                                                 1
        Case 5:15-cv-04890-KHV Document 758-3 Filed 01/22/20 Page 3 of 4




     NAMES OF FACT WITNESSES TO BE CALLED FOR EXPERT TESTIMONY

       3.      Todd Coder is not a retained expert, nor is he an employee of Plaintiffs who

regularly provides expert testimony. He is a veteran of the live music industry who has booked

bands for approximately 20 years. Mr. Coder is a fact witness in this matter because he booked

artists such as Carrie Underwood and the Zac Brown Band for Thunder 2015. Plaintiffs are

providing this summary disclosure for Mr. Coder out of an abundance of caution to the extent any

of his testimony is deemed expert testimony. They anticipate he will testify about the deposits that

promoters are required to pay to book bands, as well as how deposit amounts are dramatically

increased for promoters after cancelled events, when testifying about deposits paid in this case,

Mr. Mosiman’s ability to book bands for festivals after the cancellation of Thunder, and the effect

the cancellation of Thunder had on Plaintiffs’ music festival business. Plaintiffs anticipate that

Mr. Coder will base this testimony on his experience booking bands and his history of dealing with

promoters who have cancelled events. They also anticipate that Mr. Coder may testify about

industry standards for reimbursing fans who purchased tickets for events that are cancelled when

testifying about unpaid artists, ticketholders and vendors in this case. Plaintiffs anticipate he will

base this testimony on his experience dealing with the aftermath of cancelled events.

       4.      AJ Niland is not a retained expert, nor is he an employee of Plaintiffs who regularly

provides expert testimony. He is a veteran of the live music industry who has created, produced

and marketed several highly regarded music festivals. Mr. Niland is a fact witness in this matter

because he discussed music festival joint ventures with Defendants and witnessed the fallout from

the cancellation of Thunder when Defendants backed out. Plaintiffs anticipate that Mr. Niland will

testify about his experience in the music festival business, which includes cancellation of his own




                                                  2
         Case 5:15-cv-04890-KHV Document 758-3 Filed 01/22/20 Page 4 of 4




Pemberton music festival after investors backed out, when testifying about the effect that

Thunder’s cancellation had on Plaintiffs’ music festival business.

         Plaintiffs are submitting these disclosures despite that fact that Defendants have

obstructed discovery in this case and continue to do so. They reserve the right to supplement if and

when Defendants provide additional information pursuant to their discovery obligations and/or

this Court’s orders.

Dated:         September 19, 2018                    Respectfully submitted,

                                                  MCINNES LAW LLC
                                                  By: /s/ Jack McInnes
                                                  Jack McInnes (KS #21898)
                                                  Joel Cochran (KS #28015)
                                                  3500 West 75th Street, Suite 200
                                                  Prairie Village, Kansas 66208
                                                  Telephone: (913) 220-2488
                                                  Facsimile: (913) 273-1671
                                                  jack@mcinnes-law.com
                                                  joel@mcinnes-law.com

                                                  ATTORNEYS FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of September 2018, a true and correct copy of
the foregoing document was served on counsel for Defendants via email.

                                                     By: /s/ Jack McInnes




                                                 3
